UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7223



CURTIS J. BROWN, SR.,

                                              Plaintiff - Appellant,

          versus


CAPTAIN COX; T. WILLIAMS, Officer; LIA BLANC,
Officer; OFFICER HOUSTON; OFFICER DURBIN;
CHIEF WITLOCK; AL CANNON, Sheriff; COUNTY OF
CHARLESTON,

                                           Defendants - Appellees,

          and


CHARLESTON COUNTY DETENTION CENTER,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-98-2316-2-18-AJ)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Curtis J. Brown, Sr., Appellant Pro Se. Samuel Wilson Howell, IV,
HAYNSWORTH, MARION, MCKAY & GUERARD, Charleston, South Carolina;
Joseph Dawson, III, CHARLESTON COUNTY GOVERNMENT, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Curtis J. Brown, Sr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Brown v. Captain Cox, No. CA-98-2316-2-

18-AJ (D.S.C. Aug. 27, 1999).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2